Citation Nr: 0424706	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Veterans Service Organization Representative


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for bilateral hearing loss.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in March 2004.  A transcript of 
that testimony has been associated with the file.


FINDINGS OF FACT

1.  Appellant has a current mild-to-moderate sensorineural 
hearing loss bilaterally.

2.  Appellant incurred acoustic trauma while in service.

3.  Competent medical opinion states that appellant's current 
hearing loss is not related to his in-service acoustic 
trauma.

4.  Appellant's hearing loss did not become manifest until 
many years after his discharge.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304. 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection was received in September 2001.  The AOJ 
sent appellant a VCAA duty-to-assist letter in May 2002, 
prior to the August 2003 rating decision currently under 
appeal.  The VCAA letter did not completely satisfy the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not clearly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.   The VCAA 
duty-to-assist letter of May 2002, the original rating 
decision of August 2002, the Statement of the Case (SOC) in 
March 2003, and the Supplemental Statement of the Case (SSOC) 
in July 2003 listed the evidence on file that had been 
considered in formulation of the decision.  Finally, the 
Board notes that appellant had a Travel Board hearing in 
March 2004, during which was afforded the opportunity to 
present any additional evidence on his own behalf or to 
advise VA of additional sources of evidence for VA to pursue 
under the duty to assist.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical record; appellant 
identified no VA or private medical records for RO to pursue.  
The duty to assist includes a duty to afford the claimant a 
VA medical examination when necessary to adjudicate a claim, 
and appellant was afforded two VA audiological examinations.  
Finally, as noted above, appellant had the opportunity to 
testify before the Travel Board.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
audiometer results in July 1963 (service entrance physical 
examination) were as follows:





HERTZ - July 1963

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
5
LEFT
10
10
10
5
5
5

Appellant's audiometer results in November 1965 (permanent 
change of station physical examination) were as follows:


HERTZ - November 1965

500
1000
2000
3000
4000
6000
RIGHT
10
10
5
5
5
5
LEFT
5
5
5
5
5
5


Appellant's audiometer results in October 1966 (discharge 
physical examination) were as follows:


HERTZ - October 1966

500
1000
2000
3000
4000
6000
RIGHT
10
10
5
5
5
5
LEFT
5
5
5
5
5
5

Appellant's audiometer results in June 1967 (separation 
physical examination) were as follows:


HERTZ - June 1967

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
0
0

Service medical records revealed no complaints or findings 
referable to hearing loss.  Appellant submitted the instant 
claim for service connection for hearing loss in September 
2001.  The claim asserts that the disability began in 1996.

A VA consultation note shows that appellant received a full 
audiological examination in September 2001.  The file does 
not contain the actual Puretone or speech recognition data.  
The consultation note states that Puretone testing revealed 
normal hearing progressing to moderate sensorineural hearing 
loss (SNHL) in the right ear.  Speech reception thresholds 
were in agreement with the Puretone findings.  The examiner 
recommended bilateral hearing aids.

RO issued a rating decision in August 2002 denying service 
connection for bilateral hearing loss.  The rating decision 
noted that VA examination had disclosed a present hearing 
loss, but that service medical records showed that appellant 
had normal hearing at the time of discharge.

Appellant submitted a Notice of Disagreement (NOD) in January 
2003.  The NOD states appellant's present hearing loss is a 
direct result of his duties as an engine mechanic in service.  
Appellant was exposed to engine noise while in tech school in 
August 1963 through December 1963, with protection consisting 
of earplugs but not "ear muff" type devices.  Appellant was 
exposed to engine noise both in the shop and on the flight 
line during subsequent tours at several air bases during the 
period December 1965 to July 1967.  Flight line operations in 
support of combat missions were performed with emphasis on 
mission accomplishment rather than safety precautions.  
Appellant's career after discharge from the military was in 
the field of retail sales, and did not expose appellant to 
noise trauma.

Appellant submitted a VA Form 9 in May 2003 in which he 
stated that, while no hearing loss was shown at time of 
separation, any hearing loss resulting from nerve damage 
incurred in service would only show up after the passage of 
time.

Appellant underwent another VA audiological examination in 
July 2003.  The audiologist reviewed the C-file prior to the 
examination.  Audiometric results were as follows:




HERTZ - July 2003

500
1000
2000
3000
4000
Avg.
RIGHT
0
10
10
45
50
29
LEFT
0
0
15
35
55
26

Speech recognition scores were 90 percent for the right ear 
and 94 percent for the left ear.

The audiologist's diagnosis was hearing acuity within normal 
levels to 2000 Hz, sloping to mild-to-moderate high frequency 
SNHL bilaterally.  Word recognition was good bilaterally.  
Based upon her review of the C-file and the current 
evaluation, the audiologist stated that the current hearing 
loss is not due to noise exposure because noise-induced 
hearing loss occurs at the time of the exposure, and 
appellant had normal hearing at the time of his discharge.

Appellant testified before the Travel Board in March 2004; 
his service representative also testified as a witness.  
Appellant testified that he spent his entire time in service 
on the flight line, incurring a tremendous amount of noise 
exposure (Transcript, pg. 3).  Appellant was stationed for a 
time at Pease Air Force Base (AFB), at which installation 
aircraft are bunched closely together on the flight line, 
which in turn amplifies the noise (Transcript, pg. 3).  While 
at Pease AFB, the hearing protection consisted of small 
earplugs and only occasionally of earmuff type protection 
(Transcript, pgs. 3-4).  Appellant was stationed for a time 
in the Philippines, where he would sometimes be called upon 
to work on engines while the aircraft had its engines running 
(Transcript, pg. 5).  Appellant was called upon to go to 
Vietnam from the Philippines, and in Vietnam the operations 
tempo increased the noise level (Transcript, pgs. 5-6).  

Appellant was stationed for a time at Seymour Johnson AFB, 
where he would be called upon to service an engine on a B-52 
while the aircraft had its other engines running (Transcript, 
pg. 6).  Appellant's service representative testified that at 
Seymour Johnson AFB the aircraft are indeed parked closely 
together and are serviced where they are parked (Transcript, 
pgs. 6-7).  Appellant testified that the shop facilities were 
very close to the flight line, so there was noise exposure 
even inside the shop (Transcript, pg. 7).  On many occasions, 
aircraft are run at full power for engine testing, creating 
enough noise to rattle windows 100 yards away (Transcript, 
pg. 8).

Appellant testified that he had a hearing examination at the 
time of his separation for service, although he does not 
remember the details (Transcript, pg. 9).  Appellant's 
service representative questioned the validity of the 
separation physical, citing the audiometer readings of all 
zeros (Transcript, pg. 9).  Appellant testified that he has 
had virtually no noise exposure since his discharge 
(Transcript, pgs. 9-10).    

Appellant testified that his hearing problem was first 
manifested as a ringing of the ears when he came off the 
flight line; he disregarded that at the time (Transcript, pg. 
10).  Appellant has had only sporadic ringing in the ears 
since his discharge (Transcript, pg. 12).  Appellant is not 
certain when he first became aware of the hearing loss, but 
is sure that it was prior to 1996 (Transcript, pg. 10).  He 
began noticing a big difference in his hearing 12 to 15 years 
ago (Transcript, pg. 12).    
 
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Service 
connection for SNHL may be presumed to have been incurred in 
service if demonstrated within 1 year following separation 
from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

It is noted that for VA disability benefits to be established 
for hearing loss, certain hearing deficiencies must be 
demonstrated.  See 38 C.F.R. § 3.385 (2003).  Specifically, 
impaired hearing will be considered to be a disability (1) 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
(2) when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or (3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
audiometer evaluation of appellant in July 2003 meets the 
first criterion, so appellant's current disability for VA 
purposes is established.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Application of the Hickson analysis does not support a grant 
of service connection for either bilateral hearing loss or 
tinnitus.  There is medical evidence that appellant currently 
has a disability for hearing loss, so the first part of the 
Hickson analysis is not satisfied.  Service medical records 
do not document that appellant had a hearing loss in service, 
and even if the scores of the separation physical are 
challenged there remain three other examinations in service 
that consistently report normal hearing.  The second part of 
the Hickson analysis is therefore not satisfied.  Finally, 
there is no competent medical opinion stating a nexus between 
the current disability and an in-service disease or injury, 
so the third part of the Hickson analysis has not been 
satisfied.

The absence of a hearing disability during service is not 
always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In this case, there is credible 
evidence of acoustic trauma in service via appellant's 
testimony, and the VA examination in July 2003 provide 
audiometric readings that satisfy VA criteria for hearing 
loss disability.  However, there is no medically sound basis 
on which to attribute the post-service findings to the 
acoustic trauma in service, and in fact the VA audiologist in 
July 2003 specifically opined that appellant's current 
hearing loss is not related to his in-service acoustic 
trauma.  

Appellant stated in his claim that his hearing loss began in 
1996; during his testimony, appellant testified that he 
actually became aware of a hearing loss "12 or 15 years 
ago" (i.e., in approximately 1989 to 1992).  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed.Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  The Board finds that the passage of more 
than 20 years between appellant's discharge and the reported 
onset of symptoms, and the passage of more than 30 years 
between his discharge from service and the first medical 
documentation of a hearing loss in September 2001, is 
evidence against the claim.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



